Citation Nr: 1027691	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-33 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

1.  Entitlement to a higher initial rating for service-connected 
posttraumatic stress disorder (PTSD), rated as 10 percent 
disabling prior to January 28, 2004, and 30 percent disabling 
from that date.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.L. Wasser, Counsel



INTRODUCTION

The Veteran served on active duty from March 1963 to March 1967.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Jackson, 
Mississippi that granted service connection and a 10 percent 
rating for PTSD, and granted service connection and a 10 percent 
rating for a left calf disability.  The Veteran appealed for 
higher initial ratings.  A personal hearing was held before a RO 
decision review officer in December 2003, and a video conference 
hearing was held before the undersigned Veterans Law Judge in 
December 2005.  In a March 2006 decision, the Board denied 
increases in 10 percent ratings for PTSD and a left calf 
disability.  

The Veteran then appealed to the United States Court of Appeals 
for Veterans Claims (Court).  In a July 2008 memorandum decision, 
the Court affirmed that part of the Board's March 2006 decision 
which denied a higher rating for a service-connected left calf 
disability, vacated the Board's denial of a higher rating for 
service-connected PTSD, and remanded the latter issue.  Hence, 
the issue of entitlement to a higher initial rating for a left 
calf disability is no longer before the Board.

In a February 2009 decision, the Board denied a higher initial 
rating in excess of 10 percent for PTSD during the period prior 
to January 28, 2004, granted a 30 percent rating for PTSD from 
January 28, 2004, and remanded the issue of entitlement to a 
higher rating in excess of 30 percent for PTSD.

The Veteran again appealed to the Court.  In a November 2009 
motion to the Court, the VA Secretary requested that the February 
2009 Board decision be vacated and the issue of entitlement to a 
higher initial rating for PTSD be remanded.  In a February 2010 
Court order, the motion was granted, the Board's February 2009 
decision was vacated, and the issue was remanded.  The case was 
subsequently returned to the Board.

The Veteran was previously represented by an attorney, but by a 
statement dated in March 2010, he revoked his prior appointment 
of that attorney as his representative.  Accordingly, the Veteran 
is now unrepresented.

The issue of entitlement to an increased rating for a 
service-connected left calf disability has been raised by 
the record (see March 2010 statement from the Veteran), 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.

REMAND

In light of the Secretary's motion and the February 2010 Court 
order, the Board finds that additional development is necessary 
prior to Board review.

In its November 2009 motion, the VA Secretary noted that the 
Board had denied a higher initial rating for PTSD for part of the 
rating period on appeal, granted a 30 percent rating as of 
January 28, 2004, and remanded the issue of entitlement to a 
higher rating for another part of the rating period.  The 
Secretary stated that facts found after completion of the 
additional development ordered by the Board (in its remand) could 
affect the appropriate rating for the entire rating period on 
appeal.  The Secretary requested that the Court vacate the 
Board's decision and remand the appeal, in order for the Board to 
consider all of the evidence of record dating from the time of 
the Veteran's application, pursuant to Fenderson v. West, 12 Vet. 
App. 119 (1999).

In a February 2010 Court order, the motion was granted, the 
Board's February 2009 decision was vacated as to the issue of 
entitlement to a higher initial rating for PTSD, and the issue 
was remanded.

In its February 2009 decision, the Board remanded the appeal for 
entitlement to a higher initial rating in excess of 30 percent 
during the period from January 28, 2004 for additional procedural 
and evidentiary development, specifically for a VA examination to 
determine the current level of severity of the Veteran's PTSD.  
It appears that additional development was conducted by the RO on 
this issue, while the other issues were pending at the Court.  In 
this regard, the Board notes that the Veteran submitted a report 
of a VA PTSD examination conducted in April 2009.  However, based 
on the record currently before the Board, it does not appear that 
the RO has reviewed this report or issued a supplemental 
statement of the case as required by 38 C.F.R. § 19.31 (2009).

When any action required by a remand is not undertaken, or is 
taken in a deficient manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, another remand is required.  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim).

After obtaining a copy of any reports of VA examinations 
performed to evaluate the service-connected PTSD dated since the 
February 2009 Board remand, as well as ongoing treatment records, 
the RO should readjudicate the appeal for a higher initial rating 
for PTSD, with consideration of the potential application of 
staged ratings.  Fenderson, supra.    

Further, in a November 2008 statement, the Veteran contended that 
he is unable to work due to his PTSD symptoms.  TDIU is an 
element of all appeals of an initial or increased rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.

Where a veteran: (1) submits evidence of a medical disability; 
(2) makes a claim for the highest rating possible; and (3) 
submits evidence of unemployability, the requirement in 38 C.F.R. 
§ 3.155(a) that an informal claim "identify the benefit sought" 
has been satisfied and VA must consider whether the veteran is 
entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  The Board finds that the Veteran has raised the 
issue of entitlement to a TDIU as part of his claim for a higher 
initial rating for service-connected PTSD.  Although they are 
listed separately on the title page, the issues are not 
independent and must be adjudicated as one claim.  See Rice, 22 
Vet. App. at 455.

In the case of a claim for TDIU, the duty to assist requires that 
VA obtain an examination which includes an opinion on what effect 
the appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  On 
remand, the RO should review the April 2009 VA examination 
report.  

The Veteran does not currently meet the percentage requirements 
for a TDIU under 38 C.F.R. § 4.16(a).  VA policy is to grant a 
TDIU in all cases where service connected disabilities preclude 
gainful employment, regardless of the percentage evaluations. 38 
C.F.R. § 4.16(b).  However, the Board is prohibited from 
assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first 
instance without ensuring that the claim is referred to VA's 
Director of Compensation and Pension (C&P) for consideration of 
an extraschedular rating under 38 C.F.R. § 4.16(b).  Bowling v. 
Principi, 15 Vet. App. 1 (2001). 

Appropriate notice for TDIU should be provided on remand.

When the AMC/RO concludes development, the initial rating, 
including schedular, extraschedular ratings, and TDIU, including 
schedular and extraschedular consideration, must be readjudicated 
as one claim.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate 
notice with respect to the TDIU claim.

2.  The RO/AMC should attempt to obtain 
pertinent VA or private medical records of 
treatment for PTSD dating since October 2004 
that are not already on file.  In particular, 
the RO/AMC should obtain copies of any VA 
examinations performed to evaluate the 
service-connected PTSD since the February 
2009 remand, and associate them with the 
claims file.

3.  After completion of the foregoing, the 
RO/AMC should readjudicate the appeal for a 
higher initial rating for PTSD, for the 
entire rating period from January 2, 2003, to 
include schedular, extraschedular, and TDIU 
consideration.  If any benefit sought on 
appeal remains denied, the Veteran should be 
furnished a supplemental statement of the 
case and afforded a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



